        Case 1:17-cv-02989-AT Document 671 Filed 12/03/19 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

DONNA CURLING, et al.,                  :
                                        :
                                        :
       Plaintiffs,                      :
                                        :
v.                                      :        CIVIL ACTION NO.
                                        :        1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,             :
                                        :
                                        :
       Defendants.                      :

                                    ORDER

      At the parties’ request, the Court has scheduled this matter for a status

conference on Friday, December 6, 2019 at 11:00 a.m.

      The Coalition Plaintiffs wish to address the following implementation

and scheduling issues:

       1.     Implementation Issues

              a. The use of a paper pollbook backups at each precinct;

              b. The progress the State Defendants have made in developing a

                 backup plan using hand-marked paper ballots, including the

                 success or failure of the Cobb County pilot and the security and

                 operational problems experienced in Cobb County with the new

                 electronic pollbooks and scanners;

              c. The success or failure of the six November 5, 2019 county pilot

                 elections conducted using the new Dominion system, including
        Case 1:17-cv-02989-AT Document 671 Filed 12/03/19 Page 2 of 3



                the BMDs, the new electronic pollbooks, printers, scanners and

                other equipment and processes;

             d. In light of the experiences in the pilots of the pollbooks, scanners

                and BMDs, whether the State should be directed to have a

                contingency plan requiring a sufficient stock of hand-marked

                paper ballots and paper back up pollbooks available at every

                polling location for the March 2020 Presidential primaries; and

             e. A more general issue relating to implementation and enforcement

                of the Preliminary Injunction is how these issues should be

                addressed (for example, through formal motion or rule nisi).

       2.    New BMD System Preliminary Injunction Schedule

             a. The scheduling of a hearing on Plaintiffs’ Motions for Preliminary

                injunction (Doc. 619 and Doc. 640); and

             b. A discovery schedule in advance of the hearing on the Motions for

                Preliminary Injunction.

      The Curling Plaintiffs requested: (1) oral argument on the Plaintiffs’

Joint Motion for Sanctions and the State Defendants’ Motion to Dismiss the

Plaintiffs’ Amended/Supplemental Complaints; and (2) a status conference to

address the schedule for and scope of a hearing on the Plaintiffs’ Motion for

Preliminary Injunction targeting the BMDs and a schedule for expedited discovery

on the BMD claims.




                                        2
          Case 1:17-cv-02989-AT Document 671 Filed 12/03/19 Page 3 of 3



      The State Defendants seek: (1) to address modifications of the current

Scheduling Order, entered on June 21, 2019; and (2) to obtain direction from the

Court related to the preservation and decertification of the DRE/GEMS voting

system.

      The Court will not hear oral argument as requested on the Motion for

Sanctions and the Motion to Dismiss. While the Court does not believe oral

argument is necessary, it may have questions for the parties regarding the Motion

to Dismiss. The Court intends to address all other issues posed by the parties but

does not intend to address the Motion for Sanctions at the status conference.

      IT IS SO ORDERED this 3rd day of December, 2019.



                                     _____________________________
                                     Amy Totenberg
                                     United States District Judge




                                        3
